tcmemo_1998_31 united_states tax_court ronald d ciaravella petitioner v commissioner of internal revenue respondent icarus incorporated petitioner v commissioner of internal revenue respondent docket nos filed date russell s koss for petitioners willie fortenberry jr for respondent memorandum findings_of_fact and opinion beghe judge in these consolidated cases respondent determined the following deficiencies and penalty with respect to petitioners' federal income taxes ronald d ciaravella accuracy-related_penalty year ended sec_6662 deficiency dollar_figure dollar_figure respondent's disallowance of deductions for trade_or_business_expenses claimed by mr ciaravella in connection with race car activities would not result in taxable_income for but would eliminate the net_operating_loss_carryover from that mr ciaravella claimed on his income_tax return year ended icarus inc deficiency dollar_figure big_number big_number all section references are to the internal_revenue_code as in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are as follows whether and to what extent icarus inc icarus is entitled to deduct expenditures related to race car activities in computing the taxable_income shown on its consolidated_returns for fiscal years ended date and respondent concedes that icarus inc is entitled to deduct dollar_figure of the dollar_figure claimed as advertising expenses for fye date respondent also concedes that mr ciaravella is entitled to ira deductions of dollar_figure for each of the years and any adjustments to petitioners' deficiencies and penalty by reason of the foregoing concessions would be made in the rule_155_computations whether and to what extent for the calendar years and gross_receipts of ronald d ciaravella mr ciaravella in the name of his sole_proprietorship innovative advertising innovative are includable in his gross_income as constructive dividends received from icarus whether mr ciaravella is entitled to deductions for expenditures claimed as business_expenses on the innovative schedules c for the years and whether mr ciaravella is liable for the accuracy- related penalty under sec_6662 for due to negligence or disregard of rules or regulations we disallow part of the race car expenditures claimed as deductions by icarus but hold that no amounts paid to mr ciaravella through innovative are includable in mr ciaravella's income as constructive dividends we further hold that mr ciaravella is not entitled to deduct business_expenses on the innovative schedules c thereby disallowing the net losses claimed thereon finally we hold that mr ciaravella is liable for the accuracy-related_penalty for in an amount equal to percent of the underpayment to be determined under a rule computation findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference sarasota florida was mr ciaravella's residence and icarus' principal_place_of_business at the respective times they filed their petitions mr ciaravella is a calendar_year taxpayer and the sole shareholder of icarus a domestic_corporation that filed consolidated u s_corporation income_tax returns with its wholly owned subsidiary dolphin aviation inc dolphin on the basis of a fiscal_year ending august icarus functions as the holding_company for dolphin which is a fixed-base operator of a general aviation facility at the sarasota bradenton international airport dolphin leases acres of land from the airport but owns all the improvements on the land including hangars fuel farms ramp areas and office space dolphin rents office space to aviation-related entities such as aircraft brokers and an aircraft sales company provides helicopter storage space for the manatee county sheriff's department and rents hangar space for occupancy by private and company-owned aircraft in its day-to-day operations dolphin provides transient services such as the sale of jet fuel catering services the sale of airplane parts and general maintenance and repair work for aircraft flying into and out of the airport dolphin also sells and leases aircraft including selling used learjets at prices ranging from dollar_figure to close to dollar_figure the learjet is the dc-3 of the jet age and its resale values have increased over time dolphin purchases used learjets many of which are and years old replaces the engines rehabilitates repairs and paints them and then leases them to corporations and individuals between leases dolphin tries to sell the jets sarasota jet center inc sarasota and nomad distributors intl inc nomad are corporations that are also directly or indirectly owned or controlled by mr ciaravella they are members of a controlled_group_of_corporations within the meaning of sec_1563 which includes icarus and dolphin but are not included on the icarus consolidated_return because they are not members of the icarus affiliated_group within the meaning of sec_1504 sarasota and nomad also sell aircraft and at times buy aircraft from dolphin and then sell them to third parties the following are the yearend cost balances of aircraft owned by dolphin2 and held_for_sale or lease fye dollar_figure fye dollar_figure fye dollar_figure the court requested the parties to provide posttrial information as to the yearend inventory balances of aircraft owned by dolphin petitioner submitted inventory balances for aircraft owned by dolphin and other corporations that are directly or indirectly owned by mr ciaravella our findings concerning the yearend inventory balances are based on the costs of the aircraft that petitioner has proven belonged to dolphin during the years in issue the following are the cost balances for aircraft owned by the entire controlled_group_of_corporations including dolphin nomad and sarasota fye dollar_figure fye dollar_figure fye dollar_figure during the fiscal years beginning date and ending date dolphin sold the following aircraft at prices that resulted in dollar_figure of gross_sales purchase sale manufacture date date date aircraft buyer price lear florida broadcast dollar_figure management inc lear sarasota jet big_number center inc piper florida broadcast big_number aerostar management inc nomad n24 nomad distributors big_number intl inc lear samaritan air big_number ontario canada unknown nomad n22 international jet big_number center - miami fl piper richard taller big_number saratoga wheeling fl cessna robert kilby - va big_number c172 piper u s aviation group big_number seneca inc - sarasota fl lear younkin boreing big_number inc - dover de lear valley construction big_number inc - las vegas nv selling aircraft is a high-profit-margin part of dolphin's business for the fiscal years ending date and approximately percent of dolphin's gross_receipts came from aircraft sales and leases mr ciaravella is the chief_executive_officer and sales manager of dolphin overseeing its general operations and playing the primary role in the marketing of dolphin's products and services including sales and leases of airplanes mr ciaravella has been flying since when he was age and started working for the previous owners of dolphin in time he bought the business from them unlike some aircraft salesmen mr ciaravella can actually fly the aircraft he markets he has more than big_number hours of flying time including about big_number hours in learjets dolphin used to be a distributor for piper aircraft and would sell propeller-driven aircraft made by piper beechcraft and cessna until the mid-1980's when those companies went out of business mr ciaravella began to purchase learjets in an effort to reinvigorate the aircraft sales and leasing portion of dolphin's business used learjets are at the low end of the price scale for commercial grade jet_aircraft in mr ciaravella went to three different schools to learn how to drive high-performance open-wheeled race cars open-wheeled race cars have large tires uncovered by fenders and they are much more difficult to drive than stock cars and sports cars unlike stock cars and sports cars open-wheeled cars cannot be driven on public roads since mr ciaravella has owned an open-wheeled race car which he drives five or six times a year in races on a national circuit sponsored by merrill lynch and rolex no prize money is awarded only points to determine an overall winner at the end of the racing season mr ciaravella usually finishes in the top of a 30-car field mr ciaravella thought that racing cars would help him build a dashing gallant image that would allow him to meet and ingratiate himself with people interested in buying and leasing high performance aircraft such as learjets that he would be marketing the market for used aircraft is nationwide and mr ciaravella believes that racing open-wheeled cars on a national circuit has given him and dolphin national exposure to potential customers during the years at issue mr ciaravella's race car bore a number of logos most conspicuous was the dolphin logo which appeared in large letters on the sides of the car along with his own name ron ciaravella in smaller letters at a typical race mr ciaravella's name and the dolphin name were announced when the race car entered the track on the weekend of the race people would gather in the paddock areas adjacent to the track to look over the cars and talk with the drivers these races attract a rather upscale crowd many of whom have an interest in flying mr ciaravella has met a number of celebrities and other prominent figures through his racing activities as a result of a contact that mr ciaravella made at one of his races on date dolphin sold a learjet to a las vegas construction company for dollar_figure mr ciaravella claims that his racing activities resulted in other contacts that have led to the sale and lease of aircraft by dolphin dolphin reimbursed mr ciaravella for the bulk of the expenses connected with his racing activities treating them as advertising expenses mr ciaravella's race car also bore the logos of champion checkers and valvoline during the years in issue in return he received free spark plugs from champion and free oil from valvoline dolphin has never sponsored or placed its logo on any other race car during fiscal periods ending date date and date dolphin used the following five advertising accounts account no trade magazine publication other a trad-a-plane b clubhouse c mcgraw d trader publication e remuo a trad-a-plane b thurot tech aviation c bham new sec_3 it is not clear why five separate_accounts are used nor is it clear why the name of some publications appear in more than one account - - a race car b gte - yellow pages c ac-u-kwik-kalatee a trad-a-plane b mab mbc c aviator's hotline d maxwell a aviation directory b select directory c ac-u-kwik-kalatee d air charter e aopa's usa the following table sets forth dolphin's expenditures in connection with each of the advertising accounts listed above account fye fye fye dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total big_number dollar_figure dollar_figure respondent disallowed deductions for dolphin's advertising expenses in the account in the following amounts dollar_figure for fiscal_year ending date dollar_figure for fiscal_year ending date and dollar_figure for fiscal_year ending date all of respondent's disallowances related to the race car expenditures originally respondent disallowed the entire dollar_figure but later conceded that dollar_figure the portion of advertising expenses not related to the race car was deductible dolphin reimbursed mr ciaravella for his race car expenditures by making deposits into the checking account of his sole_proprietorship innovative for the years and mr ciaravella reported amounts received from dolphin on the innovative schedules c as gross_receipts from advertising and also deducted the same amounts as expenses relating to race car activities on the innovative schedules c he also claimed depreciation_deductions on the race car and the trailer used to haul the race car and deducted the costs of replacement parts and maintenance of the car as well as payments made to tim albright who was responsible for maintaining the race car and was the head of the pit crew at the races dolphin also made payments to innovative for expenses arising from dolphin's conventional advertising activities trade publications and magazines in which dolphin placed advertisements would send their invoices to dolphin and correspond directly with dolphin however payments for the advertising services were made from innovative's checking account and were deducted by mr ciaravella on the innovative schedules c for the years and mr ciaravella reported gross_receipts and expenses of innovative on schedules c for the years and in the following amounts schedule c - innovative gross_receipts dollar_figure dollar_figure expenses advertising1 big_number big_number commissions fees -0- depreciation big_number big_number rental or lease of vehicles machinery equipment big_number repairs maintenance big_number big_number taxes and license sec_129 travel meals entertainment big_number big_number fuel big_number big_number other expense sec_3 big_number big_number total expenses big_number big_number profit loss big_number big_number 1these expenses refer to the payments made by innovative to trade publications in which dolphin advertised 2the depreciation deduction was claimed on both the race car and a trailer used to transport the car to race locations the trailer was purchased in 3boat fuel expenses relating to the fuel provided by dolphin to power boats were listed under this category see infra p respondent disallowed all deductions claimed by mr ciaravella on the innovative schedules c on the ground that the expenses were not incurred_in_a_trade_or_business respondent also removed the gross_receipts received by mr ciaravella and reported by him on the innovative schedules c and recharacterized and included them as constructive dividends although most deposits into innovative's checking account were made by dolphin there were some deposits from other sources in date r c i of naples florida paid dollar_figure for race car parts purchased from mr ciaravella in date the model search of florida paid dollar_figure to mr ciaravella as compensation_for the use of the race car as a prop in a movie production in june and date mark pritch another race car driver paid dollar_figure for the rental of mr ciaravella's trailer and truck and other equipment dolphin also arranged to place its logo on power boats engaged in racing events sponsored by charities the boating events averaged races a year at locations all across the country these races also attracted upscale crowds in exchange for being allowed to display its logo dolphin provided jet fuel to the boat owners when they were in the greater sarasota area including st petersburg and tampa mr ciaravella deducted the cost of the boat fuel provided by dolphin on his innovative schedules c for his and returns mr ciaravella's return was prepared by a mr buchman who is an employee of i d s tax and business services his return was not signed by a paid preparer vivian wright dolphin's corporate treasurer prepared the icarus consolidated_returns for the years in issue icarus deductions opinion sec_162 generally allows a deduction for ordinary and necessary business_expenses whether an expense is deductible under sec_162 is ultimately a question of fact 320_us_467 generally an expense is ordinary under sec_162 if it bears a reasonably proximate relationship to the operation of the taxpayer's business 308_us_488 gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir generally an expense is necessary if it is helpful and appropriate in promoting and maintaining the taxpayer's business 83_tc_356 affd 777_f2d_662 11th cir gill v commissioner supra even if an expense is ordinary and necessary it is deductible under sec_162 only to the extent it is reasonable in amount 380_f2d_786 9th cir gill v commissioner supra brallier v commissioner tcmemo_1986_42 the element of reasonableness is inherent in the phrase ordinary and necessary in sec_162 176_f2d_815 6th cir on its consolidated_returns icarus deducted as advertising expenses the dolphin payments made through innovative to reimburse mr ciaravella for his race car expenditures the burden is upon icarus to prove that dolphin's race car expenditures were ordinary and necessary to its business of selling and leasing aircraft rule a 808_f2d_758 11th cir gill v commissioner supra brallier v commissioner supra we find that there is a proximate relationship between the race car expenditures and the dolphin business mr ciaravella's racing activities were well calculated to provide him national exposure that he could take advantage of in his capacity as chief executive and sales manager of dolphin mr ciaravella met a number of celebrities and other prominent people at the races these are the types of people who may be interested in buying or leasing the high performance aircraft held by dolphin and other members of the icarus controlled_group accordingly we conclude that the expenses are ordinary we also find that the racing activity provided benefits to the dolphin business mr ciaravella's name and company were announced at each race spectators saw the dolphin logo on the sides of the car even if as respondent contends the cars were moving too fast during the actual races for the logo to be noticed the logo was seen at the start of the races as well as in the paddock areas where spectators gathered to get a closer look at the cars and provided mr ciaravella with the opportunity to meet and greet potential customers the fact that valvoline and champion compensated mr ciaravella for displaying their logos indicates that the advertising exposure provided by these races did provide its sponsors with some economic benefit most importantly the contacts made at the races during the years in issue were helpful in selling and leasing aircraft the record indicating at least one highly profitable sale in a later year that resulted from mr ciaravella's racing activities accordingly we conclude that the race car expenses are necessary in the accepted sense of being helpful the connection between racing cars and advertising a business that leases and sells jet_aircraft is a stronger connection than the connections put forth by petitioners in gill v commissioner supra boomershine v commissioner tcmemo_1987_384 and brallier v commissioner supra each of the above cases also deals with a corporation that paid the race car expenses of its sole shareholder and claimed deductions for the payments as advertising expenses in those cases this court also found that the expenses were ordinary and necessary but only allowed a portion of the race car expenses to be deducted the petitioner in gill raced a stock car to advertise his wholly owned corporation's quilting and stencil business the petitioner in brallier raced a stock car to advertise his wholly owned corporation's pizza restaurant franchise the petitioner in boomershine raced a car to advertise his wholly owned corporation that erected metal buildings the connection between the excitement and appeal of racing cars and owning and flying in high performance jet_aircraft is much stronger than the connection between racing cars and selling stencils pizza or metal buildings notwithstanding the foregoing we still do not find that the expenses are entirely reasonable in amount in determining the extent to which advertising expenses are reasonable we compare the amount expended for the activity in question with the amount of benefit reasonably expected to be derived lang chevrolet co v commissioner tcmemo_1967_212 see also 25_tc_463 14_tc_66 we have found that mr ciaravella's racing activities were calculated to help sell and lease aircraft but the aircraft he was trying to sell were not only owned by dolphin but also by sarasota and nomad corporations within the same controlled_group as dolphin but not included with dolphin on the icarus consolidated_return it is axiomatic that in order for an expense to be deductible by a taxpayer it must be incurred in the taxpayer's own trade_or_business not that of another 42_tc_800 oxford dev corp v commissioner tcmemo_1964_182 see also 319_us_590 deputy v du pont u s pincite on the basis of the cost balances of aircraft on hand by dolphin as compared to the entire controlled_group we find that the following are the percentages of the total cost of aircraft of the entire group held_for_sale and lease which were owned by dolphin during the years in issue fye fye fye because mr ciaravella had interests in entities other than dolphin that owned aircraft we are not convinced that the entire amount spent by dolphin on race car expenditures reasonably compares with the benefit that it as opposed to other members of the ciaravella controlled_group could reasonably expect to derive when mr ciaravella made contacts at the races he was trying to sell and lease aircraft held by dolphin nomad and sarasota not dolphin exclusively consequently dolphin is not entitled to deduct on the icarus consolidated_return the entire amount of the race car expenses that it paid where a taxpayer establishes his entitlement to a deduction but does not establish the amount of that deduction we are permitted to estimate the amount allowable 39_f2d_540 2d cir rolland v commissioner tcmemo_1959_161 affd 285_f2d_760 5th cir gill v commissioner tcmemo_1994_92 boomershine v commissioner supra provided there is sufficient evidence in the record to provide a rational basis for an estimate 85_tc_731 in cohan v commissioner supra pincite the court recognized that the expenses of an impresario in entertaining actors and crew members were legitimate and deductible the taxpayer however did not produce any of the receipts substantiating such expenses the court directed the board_of_tax_appeals to estimate such expenses bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making although cohan is a case of substantiation we as well as other courts including the court_of_appeals for the eleventh circuit to which this case would be appealable have extended the cohan principle to cases where all the expenditures have been substantiated see 688_f2d_1376 11th cir affg in part and remanding in part on this issue tcmemo_1981_123 gill v commissioner supra boomershine v commissioner supra rolland v commissioner supra in these cases the courts relied on cohan to support the propriety of estimating the portions of expenses that were reasonably deductible since the advertising purpose of the race car expenditures was to sell and lease aircraft a rational estimate of the amounts reasonably deductible on the icarus consolidated_return for each fiscal_year is the portion that bears the same ratio to all the race car expenditures as the ratio of the values of aircraft owned by dolphin to the values of aircraft owned by all the members of the controlled_group applying cohan we allow icarus deductions for advertising expenses for fiscal years ended date and in amounts equal to the percentages of the costs of aircraft owned by dolphin multiplied by the amount of total deductions claimed this amounts to the following allowed deductions fye dollar_figure fye dollar_figure fye dollar_figure includability of dolphin's payments in mr ciaravella's gross_income as constructive dividends respondent argues that the gross_receipts of innovative representing the race car expenses paid_by dolphin should be removed from the innovative schedules c and recharacterized as constructive dividends to mr ciaravella in general a dividend is any distribution_of_property made by a corporation to its shareholders sec_316 there is no requirement that a dividend be formally declared or even intended by the corporation 577_f2d_1206 5th cir the determination of whether a payment by a closely_held_corporation is a constructive_dividend to its sole shareholder is ultimately a question of fact 461_f2d_865 5th cir generally the determination requires an inquiry into whether a corporation has conferred an economic benefit on its shareholder and whether the item primarily benefits the shareholder's personal interests as opposed to the business interests of the corporation 621_f2d_731 5th cir chapman v commissioner tcmemo_1997_147 gill v commissioner supra we have held that substantial portions of the payments made by dolphin through innovative to mr ciaravella which were reported as gross_receipts on the innovative schedules c are deductible as advertising expenses of dolphin to the extent that such expenses are deductible by icarus on the consolidated_returns they do not constitute constructive dividends to mr ciaravella inasmuch as such amounts primarily benefit the business interests of dolphin the remaining portions of the innovative gross_receipts consist of the race car expenses paid_by dolphin that are disallowed as deductions on the icarus consolidated_returns the portion of payments made by dolphin that were eventually paid to trade publications and magazines in which dolphin advertised and payments by third parties for the sale of race car parts and rental of the race car and race car equipment we hold that these remaining portions of the gross_receipts likewise do not constitute constructive dividends to mr ciaravella the portion of the race car expenses that was disallowed as a deduction to icarus even though it does not represent amounts expended for the business interests of dolphin represents amounts expended for the business interests of other corporations that are members of the same controlled_group as dolphin because such amounts were not expended primarily for the personal benefit of mr ciaravella they do not constitute constructive dividends and are not includable in his income the portion of gross_receipts that was paid to the trade publications and magazines in which dolphin advertised was expended for the business interests of dolphin not for the personal interests of mr ciaravella the portion of gross_receipts that consisted of payments from unrelated third parties cannot be dividends to mr ciaravella because he had no ownership_interest in those entities business_expenses of innovative the next issue concerns the deductions for business_expenses claimed by mr ciaravella on his innovative schedules c for his and returns under sec_162 an ordinary_and_necessary_expense is deductible if it is paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_167 depreciation_deductions are allowed for the wear and respondent argues only that the schedule c gross_receipts should be recharacterized as dividends although respondent mentions in passing that the gross_receipts should be recharacterized as dividends or other income respondent does not provide any analysis or argument for treatment as other income of the amounts of gross_receipts constituting payments from parties other than dolphin accordingly we do not reach that question which would among other things require us to deal with the question of the proper treatment of expenses_incurred in earning such income cf sec_183 tear of property_used_in_the_trade_or_business the supreme court has said that to be engaged in a trade_or_business generally means that there is an activity that is carried on with continuity and regularity and the primary purpose of such activity is income or profit 480_us_23 hughes v commissioner tcmemo_1995_202 mr ciaravella bears the burden of proving that innovative is a trade_or_business that supports his entitlement to deduct business_expenses rule a 290_us_111 applying the teaching of groetzinger mr ciaravella has the burden to show that he is engaged in the regular and continuous activity of advertising through his sole_proprietorship innovative with the primary motive of profit innovative functioned essentially as a conduit the record in the present case lacks any reference to any actual activity in which innovative is engaged innovative's life has been limited to a checkbook existence functioning as a financial intermediary although mr ciaravella claims that innovative was created to handle the advertising for dolphin so as to qualify for trade discounts there is no indication in the record that it was doing so during the taxable years at issue trade publications in which dolphin would advertise would send invoices to and deal directly with dolphin not innovative the only role innovative appeared to play was to function as a checking account receiving deposits from dolphin and in turn issuing checks to trade publishers for the advertising expenses of dolphin innovative played the same role with respect to payments made by innovative for the race car expenses and boat fuel expenses innovative simply acted as a conduit through which dolphin would reimburse mr ciaravella for expenses_incurred in connection with the racing activity and although it was dolphin that provided fuel to the boats that displayed its logo the fuel expenses were deducted on mr ciaravella's returns as an expense incurred by innovative accordingly all deductions claimed on mr ciaravella's schedules c in connection with innovative are disallowed similarly because innovative is not a trade_or_business respondent's reversal of gross_receipts included in mr ciaravella's income is sustained in short our treatment of mr ciaravella's innovative schedules c namely the reversal of gross_receipts and disallowance of deductions in the passive role played by innovative is further confirmed by the fact that icarus in its consolidated_return with dolphin deducted the same expenses as innovative for advertising and for race car expenditures during the years in issue unlike other expenses for which mr ciaravella was reimbursed by dolphin the boat fuel was provided by dolphin directly to the boat racers in exchange for having the dolphin logo displayed on the boats effect amounts to a disallowance of the innovative schedules c net losses of dollar_figure for and dollar_figure for we regard mr ciaravella's racing activity not as his trade_or_business carried on by him through a sole_proprietorship but as an activity carried on by him on behalf of dolphin for which dolphin reimbursed him this is much the same as the case of a corporate officer who voluntarily pays the expenses of an activity conducted for the benefit of his corporate employer the gross_receipts of mr ciaravella in the name of innovative are akin to reimbursements from his corporate employer for race car expenses that he paid out of his own pocket the net losses claimed on the schedules c that we have disallowed are akin to payments made by mr ciaravella for racing activities on behalf of dolphin for which dolphin did not reimburse him voluntary payments by a corporate officer for activities conducted on behalf of his corporate employer for which he is not reimbursed are not deductible by the officer in the absence of an agreement or clear understanding as to a corporate policy that the employee is expected to make such payments without reimbursement as part of the conditions of his employment see eg 55_tc_478 stone v commissioner tcmemo_1996_507 there is no evidence of any such agreement or understanding in the case at hand accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent determined that the entire underpayment of mr ciaravella's tax was due to negligence or intentional disregard of rules or regulations sec_6662 under the treasury regulations the term negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and good_faith sec_6664 such a determination is made by taking into account all facts and circumstances including the taxpayer's experience knowledge and education as well as reliance on a tax adviser sec_1_6664-4 income_tax regs petitioner bears the burden of proving that respondent's imposition of a penalty under sec_6662 is erroneous 108_tc_147 petitioner argues that he relied on the advice of a tax professional to prepare his tax returns for the years in issue reliance on a tax professional is not an absolute defense but is only a factor to be considered 91_tc_396 affd without published opinion 940_f2d_1534 9th cir reliance on a return preparer may demonstrate reasonable_cause and good_faith if the evidence in the record shows that the taxpayer actually relied on a competent tax adviser and provided the adviser with all necessary and relevant information 78_tc_623 59_tc_473 tebarco mechanical corp v commissioner tcmemo_1997_311 mr ciaravella claims that he relied on the advice of mr buchman a return preparer in setting up innovative and claiming deductions for the race car expenditures mr buchman did not testify at the trial nor was there any other evidence of any particular advice he may have given to mr ciaravella neither did mr ciaravella testify as to any particular advice he received from mr buchman accordingly we find insufficient evidence that mr ciaravella relied on the advice of a return preparer and we sustain respondent's imposition of the accuracy- related penalty under sec_6662 to reflect the foregoing and respondent's concessions decisions will be entered under rule
